





CITATION:
R. v. Yadegari, 2011
          ONCA 287



DATE: 20110412



DOCKET: C52601



COURT OF APPEAL FOR ONTARIO



Moldaver, Cronk and Lang JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Mahmoud Yadegari



Appellant



Frank Addario and William Thompson, for the appellant



Croft Michaelson and Jennifer Conroy, for the respondent



Heard: February 3, 2011



On appeal from the convictions entered by Justice C. Mocha of
          the Ontario Court of Justice on July 6, 2010 and the sentences imposed on
          July 29, 2010.



Cronk J.A.:



I.         Introduction

[1]

The proliferation of nuclear weapons and the threat of
    nuclear terrorism are persisting global concerns.  For this reason, the United Nations Security
    Council has imposed restrictions on the supply, sale or transfer of
    nuclear-related goods to various countries, including Iran.  In order to honour its international
    obligations, Canada has enacted legislation that restricts the exportation to
    Iran of certain goods, including devices known as pressure transducers, if
    they meet certain technical specifications.

[2]

Pressure transducers are devices that convert a
    pressure measurement into an electrical signal that can be recorded or
    displayed on a computer.  They have a
    wide variety of lawful commercial applications (
e.g.
use in medical sterilization, food freeze drying or vacuum
    drying processes).  They are also an
    essential component in the enrichment of uranium through the gas centrifugation
    method.

[3]

The appellant, Mahmoud Yadegari, was charged on a
    ten-count information with offences related to the attempted exportation of two
    pressure transducers to a person in Iran.  The transducers were dual-use goods, in that they were suitable for
    use in several lawful commercial applications and in the process of uranium
    enrichment.  It was the Crowns position
    at trial that the transducers were subject to restrictions designed to prevent
    the exportation of nuclear-related items from Canada to Iran.

[4]

After a trial by judge alone, the appellant was
    convicted of the following nine offences:

1)

Count 1  attempting to knowingly sell, supply or
    transfer restricted goods to a person in Iran or for the benefit of Iran,
    without first obtaining a certificate of exemption, contrary to the
United Nations Act
, R.S.C. 1985, c. U-2
    (the UN Act) and the
Regulations Implementing
    the United Nations Resolutions on Iran
, SOR/2007-44 (the Iran
    Regulations) (the UN Offence);

2)

Count 2  attempting to export or transfer restricted
    goods without first obtaining an export permit, contrary to the
Export and Import Permits Act
, R.S.C.
    1985, c. E-19 (the EIPA) and associated regulations;

3)

Counts 3, 4 and 5  failing to report the restricted
    nature of the goods in question, or their proper value, and making a false or
    deceptive statement in writing to customs officials, contrary to the
Customs Act
, R.S.C. 1985, c. 1 (2nd
    Supp.);

4)

Count 6  attempting to export controlled nuclear
    equipment without first obtaining an export licence, contrary to the
Nuclear Safety and Control Act
, S.C.
    1997, c. 9 (the NSCA) and associated regulations; and

5)

Counts 7, 8 and 10  knowingly making a false waybill
    and knowingly using a forged waybill and end-use certificate when attempting to
    export the pressure transducers from Canada, contrary to the forgery provisions
    of the
Criminal Code
, R.S.C. 1985, c.
    C-46 (the Code).

[5]

The appellant was acquitted of count 9, an additional
    count of forgery (making a false end-use certificate) under the Code.

[6]

After 31 months credit for pre-sentence detention, the
    appellant was sentenced to 20 months imprisonment.

[7]

The appellant appeals his convictions on counts 1, 2, 3
    and 6 (the attempt to export and the failure to report the exportation of the
    transducers).  He also appeals his sentence.

II.        Restrictions on the
    Exportation

of Pressure
    Transducers

[8]

In 1970, the
Treaty
    on the Non-Proliferation of Nuclear Weapons
, 1 July 1968, 729 U.N.T.S. 161,
    came into force.  The parties to the Treaty
    undertake to co-operate in facilitating the application of safeguards
    introduced by the International Atomic Energy Agency (the IAEA) to curtail
    the proliferation of nuclear weapons and nuclear-related material.  Canada and Iran are both parties to the Treaty.

[9]

It is undisputed that Iran has failed to comply with
    its treaty obligations, prompting repeated resolutions by the United Nations Security
    Council calling on Iran to honour its obligations and halt its uranium
    enrichment program.  In December 2006, UN
    Security Council Resolution 1737, UNSCOR, 2006, UN DOC. S/RES/1737, imposed the
    first sanctions on Iran in connection with its ongoing failure to adhere to the
    Treaty.  Under this Resolution, member
    states are required to take necessary measures to prevent the supply, sale or
    transfer of certain nuclear-related, dual-use goods by their nationals, to or
    for the benefit of Iran.  The proscribed goods
    are identified in the IAEA Information Circular,
Communications Received from Certain Member States Regarding Guidelines
    for Transfers of Nuclear-related Dual-use Equipment, Materials, Software and
    Related Technology
, UNIAEA OR, 2006, UN Doc. INFCIRC/254/Rev. 7/Part 2,
    (Circular 254).  Pressure transducers
    that meet certain technical parameters enumerated in Circular 254 (the
    Specifications) are among the proscribed products.

[10]

Canada promulgated the Iran Regulations under the
    authority of the UN Act in order to comply with its obligations under
    Resolution 1737.  Section 3 of the Iran
    Regulations makes it an offence in Canada to knowingly sell, supply or
    transfer, directly or indirectly, certain products to any person in Iran or for
    the benefit of Iran, including the pressure transducers described in the
    Specifications set out in Circular 254.

[11]

In addition, the exportation, transfer or attempted
    exportation or transfer of pressure transducers that meet essentially the same
    technical characteristics described in the Specifications is prohibited under
    the NSCA and the EIPA, and the regulations associated with those statutes, unless
    applicable licences, permits, certificates or other regulatory approvals are
    obtained first.  Unlike the provisions of
    the Iran Regulations, these prohibitions apply to the exportation, transfer or
    attempted exportation or transfer of the prescribed transducers to any
    destination.

[12]

Further, under the
Reporting
    of Exported Goods Regulations
, SOR/2005-23, associated with the
Customs Act
, all exported restricted
    goods and goods having a value over $2,000 must be reported in writing.  It is also an offence under the
Customs Act
to make a false or deceptive
    statement orally or in writing to Canadian customs officials.  Once again, these provisions are not
    Iran-specific.

[13]

The exportation of pressure transducers that meet the
    Specifications is therefore restricted under each of the Iran Regulations, the
    NSCA and the EIPA.  Section 3.A.7 of Circular
    254 delineates the following Specifications concerning restricted pressure
    transducers:

Pressure transducers capable of measuring absolute
    pressure at any point in the range 0 to 13 kPa
[1]
and having both of the following characteristics:

a. Pressure sensing
    elements made of or protected by aluminium, aluminium alloy, nickel, or nickel
    alloy with more than 60% nickel by weight;
and

b.

Having either of the following characteristics:

(i)   A
    full scale of less than 13 kPa and an accuracy of better than
±
1%
    of full scale;
or

(ii) A
    full scale of 13 kPa or greater and an accuracy of better than
±
130
    Pa.

[Emphasis
    in original.]

[14]

In order to attract export restrictions, a pressure
    transducer must satisfy all three of the prerequisites of the Specifications:
    (1) it must be capable of measuring absolute pressure at any point in the range
    0 to 13 kPa; (2) it must have pressure sensing elements made of or protected
    by a specified metal or metal alloy (aluminum, aluminum alloy, nickel or nickel
    alloy), with more than 60% nickel by weight (the nickel content requirement);
    and (3) transducers with a full scale of
less
    than
13 kPa must have an accuracy of  better than
±
1% of full scale, and
    transducers with a full scale of 13 kPa
or
    greater
must have an accuracy of better than
±
130 Pa (the accuracy
    requirements).

III.      Facts

[15]

At trial, most of the pertinent facts were
    uncontested.  The issue for the trial
    judge was what inferences could reasonably be drawn from the undisputed facts.

(1)

Appellants Background and Conduct

[16]

The appellant was born in Iran and immigrated to Canada
    about 13 years ago.  He is 37 years of
    age, has no prior criminal record, is married, and has a two-year old son.  He is a Canadian citizen.

[17]

The appellant was educated in computer science in Iran
    and Toronto.  When he was unable to
    secure employment in that field, he became a truck driver.  In late 2005, he incorporated N & N
    Express Inc., which operated the two transport trucks used in the appellants trucking
    business.

[18]

Over time, the appellant attempted to expand his business
    to include the exportation of goods from North America to the Middle East and
    Eastern Europe.  The appellant received
    requests from abroad for various products and sought price quotes from
    suppliers, which he then forwarded to prospective overseas purchasers for
    approval.  Most of the goods relating to these
    quotations were unrelated to uranium enrichment and were not subject to any
    export restrictions.

[19]

The evidence at trial included voluminous e-mail
    communications authored or received by the appellant (almost 300 pages).  The product requests received by him included
    e-mail requests from Nima Tabari.  Based
    on his e-mail address, Mr. Tabari was associated with a company called TSI
    Limited (TSI).  In communications with
    a supplier, the appellant described TSI as an engineering, procurement and
    construction contractor on a natural gas project off the coast of Iran.

[20]

Expert evidence at trial indicated that two e-mails
    sent to the appellant from Mr. Tabari in April 2009 originated from computers
    in Iran.  The experts were unable to
    determine the place of origin of Mr. Tabaris other e-mails to the appellant.

[21]

Between December 2008 and April 2009, the appellant
    attempted to obtain several items from a number of different suppliers.  This included attempts to acquire pressure
    transducers from three different suppliers located in the United States and
    Europe.   Eventually, the appellant
    purchased ten pressure transducers from Alpha Controls and Instrumentation, the
    distributor for transducer manufacturer Setra Systems, Inc. (Setra), at a
    cost of approximately $1,109 each.

[22]

On March 4, 2009, the appellant attended at the offices
    of an international freight forwarding company, DHL Express, and dropped off a
    package for shipment addressed to Keft Trading Co. in Dubai, the United Arab
    Emirates.  The package contained two
    Setra pressure transducers.  However, the
    labels identifying the devices as Setra transducers had been removed, both from
    the box that contained the transducers and from the devices themselves.  Instead, the transducers were marked simply as
    Sample 1 and Sample 2.

[23]

The proposed shipment was accompanied by a DHL Express
    waybill and a commercial invoice.  Both
    documents were signed and dated by the appellant.  They described the contents of the box as
    Setra Electrical Accessory and ascribed a value of $100 to the goods.  Subsequently, after the shipment was detained
    by the authorities, the appellant was requested to complete an export
    declaration form.  The appellant
    completed the form, describing the devices as pressure gauges and attributing
    a value of $1,309 to them.

[24]

Neither the appellant nor his company, N & N
    Express Inc., applied for or obtained the requisite approvals or authorizations
    under the Iran Regulations, the EIPA and the NSCA for the exportation of the
    transducers.  Nor did they report any
    export of restricted or controlled goods, or goods valued at more than $2,000,
    to Canadian customs authorities.  In the
    event, the authorities detained the shipment and the transducers did not leave
    Canada.

[25]

The appellant was arrested at his home on April 16,
    2009.  The police searched his premises
    and his home computer and a number of items were seized, including the e-mail
    communications mentioned above.

(2)

Directed Verdicts Motion

[26]

At the conclusion of the Crowns case, the defence
    moved for directed verdicts on counts 1, 2, 3, 6 and 9.  With respect to the attempt to export and the
    failure to report the exportation of the transducers (counts 1, 2, 3 and 6),
    the defence argued that the Crown had failed to prove that the transducers met
    the nickel content and accuracy requirements of the Specifications, with the
    result that the transducers were not subject to export restrictions.

[27]

The trial judge rejected this argument.  She held that the transducers have three pressure
    sensing elements, two of which are made of a nickel alloy with more than 60 per
    cent nickel by weight, thus satisfying the nickel content requirement.  She also concluded that the transducers meet
    the accuracy requirements of the Specifications.  She therefore ruled that there was some
    evidence that the transducers have each of the requisite characteristics under
    the Specifications, thus triggering the applicable export restrictions.

[28]

The defence next argued that there was insufficient
    evidence to establish that the appellant had made the forged end-use
    certificate that he furnished to authorities in relation to the transducers (count
    9).  The trial judge disagreed.  In her view, based on the contents of the
    appellants home computer discovered by the police, there was some evidence
    that the appellant knew that some of the contents of the end-use certificate
    were false and that he had made the forged certificate.

[29]

In the result, the trial judge ruled that there was
    some evidence on which a reasonable jury properly instructed could convict on
    each of the requisite elements for all of the counts on the information.  She therefore dismissed the directed verdicts
    motion in its entirety.

(3)

Trial Judges Findings at Trial

[30]

At trial, the trial judges central findings were as
    follows:

1)

for the reasons set out in her ruling on the directed
    verdicts motion, she was satisfied beyond a reasonable doubt that the
    transducers had the characteristics set out in the Specifications;

2)

the appellant was attempting to locate various goods,
    including the pressure transducers at issue, as specified by his client, Nima
    Tabari, for TSI;

3)

Mr. Tabari was in Iran when he sent two e-mails to the
    appellant in April, 2009;

4)

the appellant knew that Mr. Tabari was in Iran and that
    TSI was said to be managing a project in Iran;

5)

on numerous occasions, the appellant was reminded by
    suppliers that the vendor of the transducers needed to know

the

end
    destination of the product, of his obligation to

comply

with

export and customs restrictions, including
    those in force in Canada, and that regulations restricted the export of
    transducers;

6)

the appellant knew or was wilfully blind to the fact
    that the transducers had the characteristics that made them restricted goods
    under the UN Act;

7)

the appellant knowingly attempted to sell or export the
    transducers to Mr. Tabari, a person in Iran, without a certificate of exemption
    under the Iran Regulations (count 1), an export permit under the EIPA (count
    2), and an export licence under the NSCA (count 6);

8)

the appellant failed, without lawful excuse, to report
    the export of restricted goods as required under the
Customs Act
(count 3).  He
    also failed to report goods having a value in excess of $2,000, contrary to the
Customs Act
(count 4); and

9)

in his efforts to export the transducers to Iran, the
    appellant made a false or deceptive statement in writing to Canadian customs
    officials (count 5), forged and used a forged express waybill (counts 7 and 8),
    and used a forged end-use certificate (count 10).

[31]

Based on these findings, the trial judge convicted the
    appellant on all counts, except count 9, the charge of forging an end-use
    certificate with the intent that it be acted upon as genuine.

IV.      Issues

[32]

I would frame the issues on the conviction appeal in
    this fashion:

(1)

Did the trial judge err by concluding that the
    transducers satisfied (a) the nickel content requirement and (b) the accuracy
    requirements, of the Specifications?

(2)

Is the appellants conviction on the UN Offence
    unreasonable?

[33]

There are two main issues on the sentence appeal:

(1)

Did the trial judge err by finding that the pressure
    transducers were intended for use in Irans nuclear enrichment program and by
    treating this as an aggravating factor on sentencing?

(2)

Is the appellants sentence harsh and unreasonable in
    all the circumstances?

V.        Analysis

A.        Conviction
    Appeal

(1)       Interpretation
    of the Specifications

[34]

On appeal, the appellant admits that he attempted to
    export the pressure transducers from Canada. However, he renews his argument,
    advanced at trial, that the nickel content and the accuracy requirements of the
    Specifications do not apply to the transducers that he attempted to export and,
    therefore, that the transducers are not restricted goods within the meaning of
    the Iran Regulations and related legislation.

(a)

Nickel content requirement

[35]

The process of uranium enrichment involves exposure to
    corrosive gases.  Thus, in order for a
    pressure transducer to be used in this process, it must be made of a substance
    that is resistant to gas corrosion, like nickel or a nickel alloy.

[36]

There is no issue that parts of the seized transducers
    contain nickel alloy.  However, the
    appellant argues that the Crown failed to prove that the pressure sensing
    elements in the transducers contain more than 60% nickel by weight, as
    required by the nickel content requirement of the Specifications.

[37]

The evidence at trial concerning the technical
    characteristics of the transducers was provided by Kevin Bourbeau, a Setra
    engineering manager. Mr. Bourbeau said that the Setra transducers measure
    pressure using a diaphragm and an electrode, which convert the pressure in the
    gas into a DC voltage that can be read by a computer as a measurement of the
    amount of pressure. Mr. Bourbeau indicated that the Setra model of the seized
    transducers has a pressure sensing element comprised of three welded parts: the
    tube, the housing and the diaphragm. The housing and the tube are made of
    Inconel 600  a highly corrosive-resistant nickel alloy  while the diaphragm
    is made of Inconel 718, which is 50 to 55 per cent nickel by weight.

[38]

In her ruling on the directed verdicts motion, the
    trial judge stated that the transducers have three pressure sensing elements
    and concluded that there was no requirement that each of these elements be made
    of a metal or metal alloy with more than 60 per cent nickel by weight.  Rather, as two pressure sensing elements,
    the housing and the tube, have more than 60 per cent nickel by weight, the
    nickel content requirement was met.  The
    trial judge put it this way:

Two of
the
    three pressure sensing elements
are made of an alloy with seventy-two per
    cent nickel by weight which is sufficient compliance with [the
    Specifications].  I am satisfied that
the transducers have two pressure sensing
    elements made of a nickel alloy with more than sixty per cent nickel by weight.
[Emphasis added.]

The trial judge reiterated these conclusions at the end of the
    trial.

[39]

The appellant contends that by referring to three
    pressure sensing elements, the trial judge misapprehended Mr. Bourbeaus
    evidence regarding the nature of the pressure sensing devices in the Setra
    transducers that the appellant sought to export.  The appellant then submits that the trial
    judge erred in her interpretation of the nickel content requirement by holding
    that it requires that only some part, rather than the whole, of a transducers pressure
    sensing elements be made of a metal or metal alloy that meets the required
    percentage of nickel by weight.  I would
    reject these arguments.

[40]

For convenience, I restate the relevant part of the
    Specifications:

Pressure transducers capable of measuring absolute
    pressure at any point in the range 0 to 13 kPa and having  the following
    [characteristic]:

a.

Pressure sensing elements made of or protected by [a
    specified metal or metal alloy] with more than 60% nickel by weight;

[41]

Notwithstanding the trial judges mistaken reference to
    three pressure sensing elements, I am not persuaded that she misapprehended
    Mr. Bourbeaus evidence in any material fashion.  As the Crown points out, it appears that the
    terms pressure sensing elements and pressure sensing element were used
    somewhat interchangeably at trial. More importantly, when the trial judges
    ruling regarding the nickel content requirement is read as a whole, I think it
    manifest that she was alive to the real issue, namely, whether the
    Specifications require that those parts of a transducer that perform a pressure
    sensing function be wholly or only partially made of or protected by a metal or
    metal alloy that satisfies the requisite percentage of nickel by weight.

[42]

As the trial judge noted in her ruling on the directed
    verdicts motion, there was no evidence at trial of the relative weight of the
    constituent parts of the pressure sensing device in each of the seized
    transducers.  Thus, if the phrase
    pressure sensing elements is interpreted to mean the whole of the three-part
    element, that is, all three parts combined, there was no evidence at trial on
    which it could be inferred that the constituent parts of the pressure sensing
    device in each of the seized transducers equals a total composition of greater
    than sixty per cent nickel by weight.

[43]

These observations by the trial judge indicate that she
    appreciated that the requisite inquiry had to be focused on the meaning of
    subparagraph (a) in its entirety, including, especially, on the meaning of the
    phrase pressure sensing elements.  She
    concluded that if the intent was to impose a nickel content requirement on the
    whole of a pressure sensing device in a transducer, the applicable language in
    subparagraph (a) would refer to a pressure sensing element, rather than
    elements.  I agree.

[44]

Subparagraph (a) must be construed according to the
    well-established rules of statutory interpretation.  As the Supreme Court has repeatedly confirmed,
    the modern approach to statutory interpretation requires that: [T]he words of
    an Act are to be read in their entire context and in their grammatical and
    ordinary sense harmoniously with the scheme of the Act, the object of the Act,
    and the intention of Parliament: see for example,
Rizzo & Rizzo Shoes Ltd. (Re)
, [1998] 1 S.C.R. 27, at para. 21;
Bell ExpressVu Limited Partnership v. Rex
,
    [2002] 2 S.C.R. 559, at para. 26.  This
    contextual and purposive approach focuses on the plain meaning of the words
    used in an enactment, in the context of the purpose of the legislation and of
    the provision under scrutiny.

[45]

In this case, the use of the plural elements, rather
    than the singular element, in subparagraph (a), suggests that the nickel
    content requirement applies to those parts of a transducer that serve a
    pressure sensing function.  There is no
    language in subparagraph (a) indicating that all those parts, or the unit as
    a whole, must meet the nickel content requirement.  Nor is there any language in subparagraph (a)
    requiring that pressure sensing elements only consist of, or be protected by,
    metal or a metal alloy that is more than 60% nickel by weight. In contrast,
    Circular 254 describes certain restricted valves as being 
[w]holly
made of or lined with [a specified metal or metal allow]
    containing more than 60% nickel by weight (emphasis added): s. 3.A.3(c). If a
    similarly narrow, and more restrictive, requirement had been intended with
    respect to pressure transducers, it can be expected that this intention would
    have been expressed in clear and unambiguous language.

[46]

The appellant argues that the trial judges
    interpretation of the nickel content requirement is inconsistent with the
    purpose of the Specifications.  He maintains
    that, on the trial judges interpretation of subparagraph (a), a transducer
    would be caught by the export restrictions where its pressure sensing device is
    made entirely of tin, but also contains a single screw that is composed of 60%
    nickel, notwithstanding that the transducer would be useless for enriching
    uranium. I agree that this cannot be the intent of the nickel content
    requirement.  It would effect an absurd
    and unintended result by sweeping into the nickel content requirement
    transducers that have no capacity for use in nuclear-related applications.

[47]

On the other hand, the appellants contention that the
    nickel content requirement is concerned only with the composition of the
whole
of a pressure sensing device can
    also lead to a skewed  and potentially far more dangerous  result.  For example, under the appellants
    construction of the nickel content requirement, a transducer that has a pressure
    sensing device consisting of a diaphragm that is made entirely of nickel, but tube
    and housing components made of corrosive plastic, would fall outside the
    Specifications.  Yet, such a transducer potentially
could
be used for uranium enrichment.  On this example, the narrow construction of
    subparagraph (a) urged by the appellant would defeat the protective aims of
    that subparagraph and of the Specifications as a whole.

[48]

The Specifications are intended to establish categories
    of restricted goods in order to reduce the threat of nuclear proliferation.  To facilitate this objective, subparagraph
    (a) targets transducers that are capable of use in uranium enrichment
    processes.  These protective purposes of
    the Specifications and of subparagraph (a) in particular, argue strongly
    against an interpretation of subparagraph (a) that unduly narrows its reach.

[49]

On the evidence in this case, it is beyond dispute that
    the pressure sensing devices in the seized transducers are comprised of
    sufficient nickel alloy components so as to render the transducers capable of
    use in a uranium enrichment process.  In
    my view, it is precisely this type of pressure transducer that the export
    restrictions are intended to capture.

[50]

I therefore conclude that the plain and ordinary
    meaning of the language employed in subparagraph (a), the purpose of the
    Specifications as a whole, and the object of subparagraph (a) in particular,
    compel the conclusion that the transducers in this case satisfy the nickel
    content requirement of the Specifications.

(b)

Accuracy requirements

[51]

With respect to the accuracy requirements, the
    Specifications identify:

Pressure transducers
    capable of measuring absolute pressure at any point in the range 0 to 13 kPa
    and



b.

Having
    either of the following characteristics:

(i)

A full scale of less than 13 kPa and an accuracy of
    better than
±
1% of full scale;
or

(ii)

A full scale of 13 kPa or greater and an accuracy of
    better than
±
130 Pa.

[Emphasis
    in original.]

[52]

The trial judge made three critical findings concerning
    the accuracy requirements of the Specifications.  First, she held that the seized transducers
    have a full scale greater than 13 kPa.  Thus, the accuracy requirement in subparagraph (b)(ii) of the
    Specifications, which requires that the transducer in question have an
    accuracy of better than
±
130 Pa, is engaged.

[53]

Second, she held that the intent of subparagraph
    (b)(ii) is that the relevant transducers have an accuracy better than
±
130
    Pa when measuring pressure in the range from 0 to 13 kPa.

[54]

Third, she indicated that, unlike the accuracy
    requirement in subparagraph (b)(i), which is focused on accuracy measured as a
    percentage of full scale, subparagraph (b)(ii) is concerned with pressure
    sensing devices where only a portion of its range will be within the area of
    concern.  Consequently, the accuracy
    requirement under subparagraph (b)(ii) is satisfied even where a transducer only
    meets the specified level of accuracy in the relevant pressure range (0 to 13
    kPa).

[55]

During oral argument, the appellant did not pursue his
    attack on these findings by the trial judge, relying instead on his written
    submissions.  In those submissions, he
    maintained that the trial judge erred in her interpretation of the accuracy
    requirements: (1) by holding that they applied only to the 0 to 13 kPa portion
    of the transducers overall range of measurement; and (2) by concluding that
    the accuracy requirement in subparagraph (b)(ii) could be met on measurement of
    only one of three bases of accuracy.  These
    complaints may be dealt with summarily.

[56]

In a supplementary agreed statement of facts filed at
    trial, the parties agreed that: To operate safely and to optimize productivity
    of enriched uranium, the gas pressure inside a centrifuge must be kept below 13
    kilopascals [13 kPa].  It is for this
    reason, in my opinion, that subparagraph (b) of the Specifications is concerned
    only with the accuracy of pressure transducers within the range suitable for
    use in uranium enrichment processes, that is, between 0 and 13 kPa.  As the parties essentially agreed, it is this
    range that is critical in the centrifugal uranium enrichment process.

[57]

That this is the focus of the accuracy requirements is
    reinforced by the introductory language of the Specifications, which identifies
    the restricted goods as pressure transducers capable of measuring absolute
    pressure at any point in the range 0 to 13 kPa.  It follows that the accuracy of transducers
    operating outside the range of 0 to 13 kPa is irrelevant to the mischief at
    which the accuracy requirements are directed.

[58]

I therefore agree with the trial judge that, while a seized
    transducer might have the capacity to measure beyond the range of 0 to13 kPa,
    the area of concern that is addressed by the accuracy requirements is the
    accuracy of a pressure transducer operating within the range of 0 to 13 kPa.

[59]

I would also reject the appellants claim that the
    accuracy testing of the seized transducers was deficient.  In my view, the trial judge was correct to
    reject this contention.

[60]

A technical note at the bottom of the Specifications
    indicates that accuracy for the purpose of the Specifications 
includes
non-linearity, hysteresis and
    repeatability at ambient temperature (emphasis added).
[2]
According to Mr. Bourbeau, the measurement of
    the accuracy of the transducers in this case was done as a percentage of
    reading, a method that measures accuracy at a given pressure.  He said that non-linearity, one of the three
    listed factors in the technical note, is built into this methodology.  Thus, the accuracy testing of the seized
    transducers included measurement of accuracy based on one of the factors
    identified in the technical note.

[61]

The trial judge held that the term includes, when
    used in this context, clearly means one of the listed items in the technical
    note at the end of the Specifications.  The appellant submits that the use of the conjunction and between the
    factors listed in the technical note suggests that accuracy testing must
    include measurements of accuracy based on all three listed factors.

[62]

I disagree.  The
    term and can be interpreted as joint or as joint and several, depending on
    the context.  Where the term is seen as
    joint and several, all the possibilities may be, but need not be, included:
    Ruth Sullivan,
Statutory Interpretation
(Concord, Ontario: Irwin Law, 1997) at p. 88.  In my view, the use of the word includes in the technical note clearly
    suggests that the word and should be interpreted as joint and several.  Moreover, a plain and ordinary interpretation
    of the word includes as used in the technical note, suggests that accuracy measurements
    may, but need not, be based on the listed factors.  In any event, in this case, non-linearity,
    one of the listed factors, was encompassed in the accuracy testing that was
    undertaken.

[63]

Finally, I note that the appellant does not contest
    that the seized transducers are capable of measuring absolute pressure within
    the range of 0 to 13 kPa.  On the
    evidence at trial, the accuracy of the transducers within that range fell
    easily within the accuracy requirement of subparagraph (b)(ii).

(c)

Conclusion concerning interpretation

of
    the Specifications

[64]

I would therefore reject the appellants challenge to
    the trial judges interpretation of the Specifications.  The seized transducers are of a type that is
    subject to export restrictions under the relevant statutory framework.

(2)       Reasonableness of Conviction

on UN Offence

[65]

The test for determining the reasonableness of a
    verdict is well-settled.  If a properly
    instructed jury, acting judicially, could reasonably have rendered the verdict
    in question, it cannot be said to be unreasonable.  See for example,
R. v. Biniaris
, [2000] 1 S.C.R. 381.

[66]

The Crowns case against the appellant in relation to
    the UN offence was largely circumstantial.  The appellant did not testify or offer any evidence on his own behalf.

[67]

As I have already explained, the trial judge was correct
    to hold that the transducers in this case are subject to export
    restrictions.  Further, it was undisputed
    at trial that the appellant did not obtain the requisite certificate of
    exemption prior to attempting to export the transducers.  The only remaining issue, therefore, is
    whether the Crown established beyond a reasonable doubt at trial that the
    appellant knowingly sought to supply the transducers to a person in Iran.
[3]

[68]

The appellant argues that since the evidence at trial
    failed to prove either the location of the intended purchaser of the
    transducers or the appellants knowledge of that location beyond a reasonable
    doubt, the appellant should have been acquitted on count 1.

[69]

Again, I disagree. In my opinion, viewed cumulatively,
    there was ample evidence at trial to ground the trial judges conclusion that
    the appellant knowingly attempted to supply the transducers to a person in Iran
    and that he had the requisite level of knowledge concerning the intended
    destination of the transducers.

[70]

First, as the Crown points out, apart from various
    product suppliers, Mr. Tabari was the only individual with whom the appellant
    communicated about price quotations and specifications for products, including pressure
    transducers.  More particularly, in a
    series of e-mails between December 2008 and January 2009, the appellant and Mr.
    Tabari appeared to confirm the details of an order for pressure transducers and
    the appellant forwarded inquiries received from various suppliers to Mr.
    Tabari, seeking instructions on how to respond. As found by the trial judge,
    these e-mails established that Mr. Tabari was the appellants client.

[71]

Second, the trial judge accepted the Crowns expert
    evidence that at least two of Mr. Tabaris e-mails to the appellant originated from
    Iran.

[72]

Third, Mr. Tabaris e-mails indicated that he was
    associated with TSI and that TSI was involved in a project in Iran.  In his e-mail communications with potential
    suppliers, the appellant twice indicated that he wished to acquire products for
    a project in Iran and, on one occasion, identified TSI as the project manager
    for a project in Iran.

[73]

Fourth, the appellants e-mail communications, many of
    which pre-dated his attempt to export the transducers on March 4, 2009,
    disclosed multiple inquiries for goods, including transducers, destined for
    Iran.  These e-mails included:

(1)

an e-mail to the appellant dated January 13, 2009, in
    which Mr. Tabari indicated that the appellant should consider sending the
    transducers to Dubai or To Iran;

(2)

an e-mail to the appellant dated February 17, 2009, in
    which a valve supplier declined to quote for the provision of valves destined
    for an embargoed country, namely, the South Pars Field in the Iranian sector
    of the Persian Gulf; and

(3)

an exchange of e-mails during the period February 19,
    2009 to February 21, 2009, between the appellant and Ali Sadeghianpour of
    Samson Controls Incorporated, in which Mr. Sadeghianpour requested information
    concerning the intended end-user of valves for which the appellant had sought
    quotes. The appellant replied that the valves were destined for Oil field
    Industries in the Iran-South

pars
    zone

and Mr
. S
adeghianpour responded that Based on UN rules and
    restrictions, South-Gas pars is not in the list of restricted companies to work
    with.

[74]

Fifth, Mr. Sadeghianpour testified at trial that he met
    with the appellant on February 25, 2009.  He said that the appellant told him that the products he was interested
    in were destined for a project in Iran, that the involved procurement and
    construction company was TSI, a company with a Persian or Farsi name, and that
    the National Iranian Gas Company may have been involved.

[75]

In addition, in an April 2009 e-mail response to a
    query from a valve supplier about the intended end destination for the
    requested valves, the appellant stated that his client was in Iran.

[76]

Sixth, on March 4, 2009, the day on which he attempted
    to export the transducers to Iran, the appellant was asked by the sales
    representative of a German supplier to complete a Customer Certification and Letter
    of Assurance regarding the intended use of the goods that the appellant sought
    to purchase.  The contents of that
    document make it abundantly clear that the appellant was aware of export
    control regulations and restrictions on nuclear development-related goods destined
    for Iran or for Iranian nationals. In completing the same document on March 5,
    2009, the appellant expressly agreed not to transfer, export or re-export any
    products acquired from the supplier to a series of countries, including Iran.

[77]

Finally, the voluminous e-mails introduced at trial
    contain repeated supplier notifications to the appellant of regulations and
    restrictions applicable to the exportation of certain products to embargoed
    countries, including Iran.  They also
    reveal numerous efforts by the appellant to deceive suppliers as to the
    intended destination of products for which he sought price quotes.

[78]

This evidence was more than sufficient to support the
    trial judges conclusion that, on the totality of the evidence, the Crown had
    established that the appellant knowingly attempted to sell products [restricted
    under the Iran Regulations] to a person in Iran without obtaining the
    requisite certificate of exemption.  The
    appellants conviction on the UN offence was therefore reasonable.

B.        Sentence Appeal

[79]

The appellant challenges the sentence imposed by the
    trial judge on several grounds.  He
    argues, first, that the trial judge erred by finding that the purpose of the
    exportation of the pressure transducers was the enrichment of uranium in Iran.  The appellant submits that this was not
    established beyond a reasonable doubt on the evidence at trial and, therefore,
    that the trial judge erred by treating it as an aggravating factor on
    sentencing.  Without a link to Irans
    uranium enrichment program, the appellant says, his attempted exportation of
    the transducers is analogous to ordinary smuggling, an offence which he says
    typically results in sentences of less than two years imprisonment and stiff
    fines.

[80]

In contrast, the Crown maintains that, even without
    proof of a nexus between Irans nuclear enrichment program and the appellants
    attempted exportation of the transducers, the sentence imposed was fit having
    regard to the serious nature of the appellants conduct and his high degree of
    moral blameworthiness. The Crown emphasizes that, on the trial judges
    findings, the appellant knew or was wilfully blind to the fact that the
    transducers were restricted goods and that they were destined for Iran.

[81]

In support of his submission, the appellant relies
    principally on the following comments by the trial judge near the outset of her
    sentencing reasons:

Let me first clarify my findings about Mr.
    Yadegaris proven level of knowledge.  Mr. Yadegari knew that Mr. Tabari did not want to be forthcoming about
    where the transducers were ultimately going and how they were to be used, hence
    the falsified end-use certificate.  Mr.
    Yadegari knew that Mr. Tabari was in Iran.  Mr. Yadegari knew or was wilfully blind about the properties of these
    pressure transducers.  Mr. Yadegari made
    a false statement to Customs, forged a waybill and used a forged end-use
    certificate in his attempts to get these transducers to Iran.  These are not the actions of a person who
    believes the product is for a legitimate purpose, and the only illegal purpose
    for these transducers is the enrichment of uranium.

[82]

In this passage, the trial judge underscored her
    previous findings that Mr. Yadegari knew that Mr. Tabari was in Iran and that
    he knew or was wilfully blind about the restricted nature of the pressure
    transducers.  She then briefly reviewed
    the appellants actions in attempting to get these transducers to Iran and
    stated, These are not the actions of a person who believes the product is for
    a legitimate purpose, and the only illegal purpose for these transducers is the
    enrichment of uranium.

[83]

However, on the evidence, all that was established was
    that the transducers were intended for delivery to Mr. Tabari or TSI in Iran,
    that Mr. Tabari was secretive about their intended end-use and that, to the
    appellants knowledge, the transducers were subject to export restrictions.
    While this may have supported the inference that the transducers had some
    illegitimate purpose, the evidence provided no basis for the trial judge to infer
    that the only illegal purpose for the transducers was the enrichment of
    uranium and, more importantly, that the appellant was aware of this presumed
    tie to uranium enrichment.

[84]

In my opinion, therefore, in embarking as she did on
    her sentencing analysis, the trial judge erred.  First, as Crown counsel on appeal responsibly acknowledged during oral
    argument, there was no demonstrated link between the appellants attempted
    exportation of the transducers and the Iranian governments uranium enrichment
    program. Second, knowledge of a prospective unlawful use of the transducers is
    not the same as actual knowledge of the specific unlawful purpose of use of the
    transducers in Irans nuclear enrichment program.

[85]

I note that the trial judge herself later held in her
    sentencing reasons:

I accept that
    Mr. Yadegaris focus was on the money he could make.

I
    accept that Mr. Yadegari was not intentionally trying to assist Iran in the
    development of its nuclear program.
There would be a very different set of charges against Mr. Yadegari were
    the Crown in possession of this type of evidence.  However, the fact that
Mr. Yadegari was

blinded by
    greed and did not consider the potentially devastating consequences of his
    actions
does not mean this Court will ignore them.  [Emphasis added.]

[86]

The appellants sentencing should therefore have
    proceeded on the basis that, motivated by greed, the appellant failed to comply
    with export restrictions and regulations applicable to the transducers and was
    reckless as to how the transducers were to be used.  In my view, these factors alone compel a
    significant sentence of imprisonment.

[87]

The appellants remaining submissions regarding
    sentence must be understood in the context of the sentences imposed by the
    trial judge on each of the counts on which the appellant was convicted.  Her division was as follows:



Count 1  UN offence

8 months imprisonment,
          after 31 months credit for pre-sentence detention



Count 2  EIPA offence

20 months
          imprisonment, concurrent to count 1



Count 3 
Customs Act
, fail to report restricted
          goods

1 month imprisonment,
          concurrent to

count 1



Count 4 
Customs Act
, fail to report value of
          goods

1 month imprisonment,
          concurrent to

count 1



Count 5 
Customs Act
, making a false and
          deceptive statement

6 months imprisonment,
consecutive
to

count 1



Count 6  NSCA offence

6 months imprisonment,
          concurrent to

count 1



Count 7  forgery
          (making a false waybill)

6 months imprisonment,
consecutive
to counts 1 and 5



Count 8  using a
          forged document

3 months imprisonment,
          concurrent to

count 1



Count 10  using a
          forged document

6 months imprisonment,
          concurrent to

count 1



TOTAL:

51 months
          imprisonment, less 31 months credit for pre-sentence detention



[88]

Against this backdrop, the appellant makes three
    additional arguments.  First, he submits
    that the trial judge determined that the appellant should be imprisoned for a
    set period of time on the UN Offence, after credit for his pre-sentence
    detention, and then impermissibly worked backward to achieve that end
    result.  This resulted in an effective
    net sentence of imprisonment of 39 months on count 1 (eight months
    imprisonment, plus 31 months credit for pre-sentence detention), a sentence
    that the appellant says bears no relation to the aggravating and mitigating
    factors in this case.

[89]

Second, the appellant maintains that, as there are no
    directly comparable cases in Canada for the purpose of establishing an
    appropriate sentencing range, the range recognized in similar cases in the
    United States affords guidance as to the sentence that should have been imposed
    on the appellant.  The sentences imposed
    in the authorities cited range from a fine and probation, in cases involving
    dual-use items with no proven threat to national security, to five years imprisonment,
    in cases involving contraband intended for military applications and an accused
    who was a senior member of the procurement chain, like Mr. Tabari.  The appellant contends that the effective
    51-month net sentence imposed here falls at the high end of this range,
    notwithstanding the appellants position at the very bottom of the
    procurement chain and the absence of evidence that the transducers were to be
    used for a nuclear purpose.

[90]

Finally, the appellant submits that the sentences
    imposed on counts 4, 5, 7, 8 and 10, those relating to customs and forgery
    offences, were harsh and unreasonable given the nature of the offences at issue
    and the fact that the appellant was a first offender.

[91]

Contrary to the appellants submission, I am not
    persuaded that the trial judge employed a flawed methodology in fashioning an
    appropriate sentence.  Read as a whole,
    her sentencing reasons reveal that she was steadfast in her approach of
    deducting the appropriate credit for pre-sentence detention from the overall sentence
    that she regarded as fit for the UN Offence. This is demonstrated by her discussions
    with counsel after the initial imposition of the sentence, when the trial judge
    made further adjustments to the sentence to correct an inadvertent
    miscalculation of the period of pre-sentence detention. This correction
    advantaged the appellant by affording him full two-for-one credit for his pre-sentence
    detention and by reducing his sentence on the UN Offence from 12 to 8 months
    imprisonment.  In any event, even if the
    trial judge had employed the less desirable approach of considering credit for
    pre-sentence detention before determining the additional custodial part of the
    appellants sentence, this would not have constituted reversible error: see
R. v. Orr
(2008), 2008 C.C.C. (3d) 432
    (B.C.C.A.), at para. 22.

[92]

The remaining grounds advanced by the appellant concern
    the overall appropriateness of the net sentence imposed by the trial
    judge.  The trial judge recognized that
    sentencing in this case was a matter of first impression.  It appears that there have been no previous
    comparable cases in Canada.  Based on the
    cases in the United States cited by the appellant, it also appears that the
    appellants sentence is at the upper end of the range applicable in that jurisdiction
    in similar cases, especially for a first offender.  See for example,
U.S.A. v. Seyed Efterkhari
, Case No. 5:06-CR-516(1)-OLG (N.D. Tex.
    2006);
U.S.A. v. Mohammed v. Fazeli
,
    Docket No. CR-06-185(A)-GHK (N.D. Cal. 2006);
U.S.A. v. Jacques Monsieur
, Case No. 1:09-CR-00186-WS-C (N.D. Ala.
    2010).

[93]

That said, unlike the cases most heavily relied on by
    the appellant, this case did not involve a guilty plea.  Moreover, the trial judge expressly took
    account of the applicable mitigating factors in this case.  For instance, she expressly noted that the
    appellant was a first offender, that he had lost everything as a result of
    his arrest, and that he was not the driving force behind the exportation
    scheme.

[94]

Although I might not have imposed the same overall sentence
    as that of the trial judge, I cannot conclude that it is manifestly unfit
    solely because if falls at the higher end of the sentencing range recognized
    for similar offences in the United States.

[95]

The appellants conduct was serious, especially in relation
    to the UN and the EIPA and the NSCA offences.  The trial judge correctly emphasized that general deterrence was of
    paramount importance, given the potential harm involved in the appellants
    offences.  She also noted that the
    appellant was persistent in obtaining the transducers, as well as quotes for
    many others, and deceptive in his attempt to export them.  She held that the sentence imposed should
    promote a sense of responsibility in the offender, and acknowledge the
    potential harm to the global community.  I agree.

[96]

We are left, then, with the need to consider whether
    some reduction in the appellants sentence is warranted by the trial judges finding,
    absent sufficient proof, that the transducers were to be used for a nuclear-related
    purpose.  In my view, this error does
    warrant a slight adjustment to the sentence imposed on the UN offence.

[97]

In the particular circumstances of this case, including
    the appellants position as a first offender, his subordinate position and role
    compared to that of Mr. Tabari, the consequences already suffered by the
    appellant as a result of his criminal conduct and the Crowns admitted failure
    to prove that the transducers were in fact intended for use in the process of
    uranium enrichment in Iran, it is my opinion that a fit sentence on the UN
    Offence is three years imprisonment.  After credit of 31 months for pre-sentence detention, this results in a
    sentence of five months imprisonment for this offence.

[98]

Finally, I am not persuaded that the sentences imposed
    on counts 4, 5, 7, 8 and 10 are unfit or that the trial judge erred in
    principle in her sentencing analysis on these counts.

VI.      Disposition

[99]

For the reasons given, I would dismiss the conviction
    appeal.  I would allow the sentence
    appeal in part by substituting a sentence of five months imprisonment on count
    1, the UN offence, after credit of 31 months for pre-sentence detention. In all
    other respects, I would not interfere with the trial judges sentencing
    disposition.

RELEASED:

APR 12
    2011                                             E.A.
    Cronk J.A.

MJM                                                           I
    agree M.J. Moldaver J.A.

I
    agree S.E. Lang J.A.





[1]
The term
    kPa refers to kilopascal, a unit of pressure in physics.



[2]
A
    similar technical note appears in the relevant provisions of the
Nuclear Non-proliferation Import and Export
    Control Regulations
, SOR/2000-210, under the NSCA.



[3]
The
    Crown did not argue that the transducers were exported for the benefit of
    Iran.


